Citation Nr: 9900222	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  94-24 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel



INTRODUCTION

The veteran apparently had active service from June 1958 to 
May 1965.

This matter arose from a November 1993 decision by the 
Committee on Waivers and Compromises (Committee) located in 
the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO) denying the veteran's claim for waiver 
of recovery of loan guaranty indebtedness.

The Board of Veterans' Appeals (Board) previously remanded 
the veteran's claim in November 1996.  Following the remand, 
the RO responded to the veteran's request for an accounting 
of the sale by the VA of the subject property.  The veteran, 
in correspondence dated in September 1998, indicated that he 
was seeking clarification of two expense items pertaining to 
the sale of the property by the VA.  The current record does 
not show that the RO has responded to the veteran's request.  
The RO is herein requested to take appropriate action.


REMAND

Pursuant to the Boards aforementioned remand, the RO, in a 
May 1997 letter provided information pertaining to the 
veteran's current financial status.  The veteran, after 
receiving a supplemental statement of the case issued in June 
1997, advised the RO in July 1997 that while he had received 
the May 1997 letter, it did not appear from the language 
contained in the letter that he was expected to respond.  In 
reviewing the letter in question, the Board agrees with the 
veteran.  Information pertaining to the veteran's current 
financial status was again requested by the RO in June 1998.  
The veteran responded in September 1998 that he did not 
understand what was being requested.

The Fair Credit Reporting Act governs the use of credit 
reports by persons.  In pertinent part, person is defined 
as any...government or governmental subdivision or 
agency, and a consumer report is defined as any written, 
oral or other communication of any information by a consumer 
reporting agency bearing on a consumers credit worthiness, 
credit standing, credit capacity...  15 U.S.C.A. § 1681a 
(West 1994)

The purpose of the act is to set parameters defining when a 
consumer report may be furnished to a person.  The guidelines 
indicate that a report may be furnished by a consumer 
reporting agency to a person (in this case VA) which it has 
reason to believe ...intends to use the information in 
connection with a determination of the consumers eligibility 
for a license or other benefit granted by a governmental 
instrumentality required by law to consider an applicants 
financial responsibility or status. 15 U.S.C.A. § 1681b 
(West 1994).  Certainly, the grant of a waiver of overpayment 
by VA is a benefit to a veteran in which the veterans 
financial responsibility or ability to repay the loan is at 
issue.

The veteran's representative correctly points out that the RO 
did not, as was requested by the Board in the previous 
remand, request copies of the veteran's Federal Income Tax 
returns directly from the Department of the Treasury, 
Internal Revenue Service.  The Board finds that the veteran's 
claim must again be REMANDED to the RO for the following 
action:

1.  A field examiner is requested to 
interview the veteran for the purpose of 
completing a Financial Status Report (VA 
Form 4-5655) and to obtain evidence of 
the veteran's current financial status.  
The Financial Status Report should 
specifically indicate whether average 
monthly expenses at Block 18 for rent or 
mortgage payments are actually for rent 
or mortgage payments and the resale value 
for any real estate owned should be 
listed in Block 38.  The veteran should 
also be requested to submit corroborating 
evidence tending to verify any monthly 
expenses which may seem inordinately 
high, including monthly nonreimbursable 
medical expenses. Additionally, all 
installment contracts and other debts at 
Section VI should specifically indicate 
the date and purpose of all debts 
incurred at (B) and should specifically 
indicate whether there are any amounts 
past due.  Additionally, the veteran 
should be requested to submit copies of 
his joint (or individual for both himself 
and his spouse) Federal Income Tax 
returns for the years 1996 through 1998, 
with all schedules and attachments.

2.  Upon completion of the above to the 
extent possible, should it be determined 
that the veteran has retained no copies 
of the requested Federal Income Tax 
returns or otherwise failed to provide 
this information, the RO should, in 
accordance with 38 U.S.C.A. § 5106 (West 
1991 & Supp. 1995), request such copies 
directly from the Internal Revenue 
Service for the purpose of determining 
the veteran's eligibility for waiver of 
recovery of loan guaranty indebtedness.

3.  The RO should obtain from a national 
credit reporting company, a consumer 
report concerning the veteran's credit 
history.  The RO is requested to have the 
credit agency provide an explanation for 
all the codes used on the report.  Any 
report received should be associated with 
the claims folder.

4.  Upon completion of the above 
development, the veteran's claim should 
be referred by the RO for review by the 
Committee.  If the benefit sought 
continues to be denied, both the veteran 
and his representative should be provided 
a supplemental statement of the case and 
provided an opportunity to respond.  The 
supplemental statement of the case should 
address each of the six elements found in 
38 C.F.R. § 1.965 (1998) which the 
Committee considers to be pertinent to 
the determination of whether the veteran 
should be accorded a waiver of recovery 
of loan guaranty indebtedness under the 
principles of equity and good 
conscious.

Upon completion of the above, the case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purpose of this remand is to obtain 
clarifying information and ensure due process.  No action by 
the veteran is required until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
